                                                                               10/9/2019
                                                                                    10/9/2019




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                             HELENA DIVISION

 BOBBY FRANCIS LOWRY,                             CV 19-00030-H-DLC-JTJ

                Plaintiff,

          vs.                                      ORDER TO SHOW CAUSE

 MICHAEL D. REGINALD, MONTANA
 DEPARTMENT OF CORRECTIONS,
 UNKNOWN OWNERS OF MONTANA
 BASED PRE-RELEASE CENTERS,

                Defendants.

      Plaintiff Bobby Lowry, a state prisoner proceeding without counsel, filed a

Complaint alleging he has been denied entry into pre release programs based upon

his hearing disability. (Doc. 2.) Defendant Michael filed a Motion to Dismiss on

August 29, 2019. (Doc. 10.) Because Mr. Lowry has not filed a response to

Defendant Michael’s Motion to Dismiss, it appears that he does not intend to

prosecute this case further.1


      Mr. Lowry filed a notice of change of address dated September 1, 2019 and
      1

the Montana Department of Corrections website indicates that Mr. Lowry was paroled
on September 4, 2019. It may be possible that Mr. Lowry did not receive a copy of
Defendants’ motion. The Clerk of Court shall provide Mr. Lowry a copy of
Defendant Michael’s motion and brief in support thereof (Docs. 10-11).

                                        1
      Accordingly, the Court issues the following:

                                      ORDER

      1. On or before October 31, 2019, Mr. Lowry must show cause why this

matter should not be dismissed for failure to prosecute. A failure to respond to

this Order will result in dismissal of this action. See Fed.R.Civ.P. 41(b); Malone

v. U.S. Postal Service, 833 F.2d 128 (9th Cir. 1987)(a court may dismiss an action,

with prejudice, for failure to obey a court order).

      2. At all times during the pendency of this action, Mr. Lowry must

immediately advise the Court and opposing counsel of any change of address and

its effective date. Failure to file a notice of change of address may result in the

dismissal of the action for failure to prosecute pursuant to Federal Rule of Civil

Procedure 41(b).

      DATED this 9th day of October, 2019.


                                   /s/ John Johnston
                                 John Johnston
                                 United States Magistrate Judge




                                          2
